DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
3.	Claim 3 objected to because of the following informalities:  In line 6, the limitation “coupled to the least two of the plurality of scan driving circuits” should be “coupled to the at least two of the plurality of scan driving circuits”.  Appropriate correction is required.

Election/Restrictions
4.	Applicant's election with traverse of Group I in the reply filed on January 22, 2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden to search the two groups.  This is found persuasive after the Examiner conducted a search. 
The restriction requirement has been removed and both groups I (1-9 and 10-18) and II (19-20) are being considered. See rejection below for all claims.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 5, 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 5, the limitation “a reading mode” has already been mentioned in claim 1 in which claim 5 is dependent. It is unclear if there are two separate reading modes or one reading mode. According to figure 5 there is one reading mode (330) after a buffer time (325). The limitation in claim 5 should be “the reading mode” for antecedent purposes. For examining purposes the reading mode mentioned in claim 5 will be the same reading mode mentioned in claim 1.
Claim 6 is rejected because of its dependency on claim 5.
In regards to claims 6 and 15, the limitation “between 1 second and 10 seconds” is not described in the specification. The buffer time in the specification is from 1 ms to 10 seconds in paragraph 45. Please correct and clarify. For examining purposes the claim will be understood as written. 

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1, 9, 10 and 12 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lee et al. (US 20060060752).
Re claim 1: Lee teaches a light-detection method for a light-detection device (fig. 1, 2 and 4) comprising a plurality of scan lines (S1 to Sn), a plurality of read-out lines (P1 to Pm) and a plurality of photo sensing elements (1000), wherein one of the plurality of photo sensing elements (1000) is coupled to one of the plurality of scan lines (S1) and one of plurality of the read-out lines (P1) (see fig. 4), the method comprising: simultaneously turning on at least two of the plurality of scan lines (S1 and S2) to turn on a portion of the plurality of photo sensing elements (1000) coupled to the turned-on scan lines (paragraph 38 and 62); turning on at least one of the plurality of read-out lines (P1) to transmit signals of the portion of the plurality of photo sensing elements (1000) (see fig. 4); determining whether the signals match a trigger standard (paragraph 34, trigger standard would be location of light on panel that is being detected, position of touch on the panel or the like); and entering a reading mode in response to the signals matching the trigger standard (paragraph 34, signals outputted when touch occurs on the panel).

Re claim 10: Lee teaches the light-detection device, further comprising: a plurality of scan lines (S1 to Sn) coupled to the first control unit (700); and a plurality of read-out lines (P1 to Pm) coupled to the second control unit (800), wherein one of the plurality of photo sensing elements (1000) is coupled to one of the plurality of scan lines (S1) and one of the plurality of read-out lines (P1), wherein in the detection mode, the first control unit simultaneously turns on at least two of the plurality of scan lines to turn on a portion of the plurality of photo sensing elements coupled to the turned-on scan lines (paragraph 38 and 62, see fig. 4).
Re claim 12: Lee teaches the light-detection device, wherein the second control unit (800) comprises a first processor coupled to the plurality of read-out lines, wherein in the detection mode, the first processor determines whether the signals of the turned-.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 2, 3, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20060060752) in view of Kitano et al. (US 20130140467).
Re claim 2: Lee teaches simultaneously turning on at least two of the plurality of scan lines (S1 and S2) to turn on a portion of the plurality of photo sensing elements (1000) coupled to the turned-on scan lines (paragraph 38 and 62), but does not specifically teach wherein the light-detection device further comprises a plurality of scan driving circuits, and one of the plurality of scan driving circuits is coupled to a portion of the plurality of scan lines, wherein in the step of simultaneously turning on the at least two of the plurality of scan lines, at least two of the plurality of scan driving circuits simultaneously turn on at least one of the plurality of scan lines coupled to the at least two of the plurality of scan driving circuits. Kitano teaches wherein a light-detection device (fig. 1 and 7) further comprises a plurality of scan driving circuits (150), and one of the plurality of scan driving circuits (150) is coupled to a portion of the plurality of 
Re claim 3: Lee teaches simultaneously turning on at least two of the plurality of scan lines (S1 and S2) to turn on a portion of the plurality of photo sensing elements (1000) coupled to the turned-on scan lines (paragraph 38 and 62), but does not specifically teach wherein the light-detection device further comprises a plurality of scan driving circuits, and one of the plurality of scan driving circuits is coupled to a portion of the plurality of scan lines, wherein in the step of simultaneously turning on the at least two of the plurality of scan lines, at least two of the plurality of scan driving circuits respectively turn on at least one of the plurality of scan lines coupled to the at least two of the plurality of scan driving circuits. Kitano teaches wherein a light-detection device (fig. 1 and 7) further comprises a plurality of scan driving circuits (150), and one of the plurality of scan driving circuits (150) is coupled to a portion of the plurality of scan lines (110) (see fig. 7), wherein in the step of simultaneously turning on the at least two of the plurality of scan lines, at least two of the plurality of scan driving circuits (150) respectively turn on at least one of the plurality of scan lines coupled to the at least two 
Re claim 11: Lee teaches a plurality of scan lines (S1 to Sn) coupled to the first control unit (700) and wherein in the detection mode, the first control unit simultaneously turns on at least two of the plurality of scan lines to turn on a portion of the plurality of photo sensing elements coupled to the turned-on scan lines (paragraph 38 and 62, see fig. 4), but does not specifically teach wherein the first control unit comprises: a first scan driving circuit coupled to a plurality of first scan lines of the plurality of scan lines; and a second scan driving circuit coupled to a plurality of second scan lines of the plurality of scan lines, wherein in the detection mode, the first scan driving circuit turns on at least one of the plurality of first scan lines, and the second driving circuit turns on at least one of the plurality of second scan lines. Kitano teaches a first scan driving circuit (150) coupled to a plurality of first scan lines of a plurality of scan lines (110); and a second scan driving circuit (150) coupled to a plurality of second scan lines of a plurality of scan lines (110), wherein in a detection mode, a first scan driving circuit turns on at least one of the plurality of first scan lines, and a second driving circuit turns on at least one of the plurality of second scan lines (see fig. 7 and 9, paragraph 248 and 257). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a plurality of scan driving units similar to Kitano with the detection 
Re claim 13: Lee teaches the second control unit (800) reads signal of the at least one of the plurality of photo sensing elements turned on by the first control unit (700) (paragraph 39 and 61), but does not specifically teach wherein in response to the signals of the turned-on photo sensing elements matching the trigger standard, the first processor sequentially turns on the plurality of read-out lines. Kitano teaches wherein in response to the signals of the turned-on photo sensing elements matching the trigger standard, the first processor sequentially turns on the plurality of read-out lines (paragraphs 233-236 simultaneous scan, sequential read). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to sequentially turn on read out lines of Lee similar to Kitano in order to reduce the amount of noise in the read out of the photo sensing elements providing for higher quality image formation.
11.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20060060752) in view of Kobayashi et al. (US 5914485).
Re claim 4: Lee teaches turning on at least one of the plurality of read-out lines (P1) to transmit signals of the portion of the plurality of photo sensing elements (1000) (see fig. 4), but does not specifically teach wherein the light-detection device further comprises a plurality of read-out integrated circuits, and one of the readout integrated circuits is coupled to a portion of the plurality of read-out lines, and wherein in the step .
12.	Claims 5, 6, 8, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20060060752) in view of Petrick et al. (US 6343112).
Re claim 5: Lee teaches entering a reading mode in response to the signals matching the trigger standard (paragraph 34, signals outputted when touch occurs on the panel), but does not specifically teach waiting a buffer time before entering a reading mode in response to the signals matching the trigger standard. Petrick teaches waiting a buffer time before entering a reading mode (col. 7, lines 36-49). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to 
Re claim 6: Lee as modified by Petrick teaches waiting a buffer time of T milliseconds (col. 7, lines 27-30) before entering a reading mode (col. 7, lines 36-49), but does not specifically teach wherein a duration of the buffer time is between 1 seconds to 10 seconds. Without showing criticality of using a buffer time range between 1 second and 10 seconds, one of ordinary skill in the art through routine experimentation would have selected a time to allow for the proper amount of light be captured by the device ensuring more efficient light detecting and higher quality light detecting (MPEP, 2144.05, IIA). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a time range for the buffer time in Lee as modified by Petrick in order to allow for the proper amount of light be captured by the device ensuring more efficient light detecting and higher quality light detecting (MPEP, 2144.05, IIA).
Re claim 8: Lee teaches determining whether the signals match a trigger standard (paragraph 34, trigger standard would be location of light on panel that is being detected, position of touch on the panel or the like); and entering a reading mode in response to the signals matching the trigger standard (paragraph 34, signals outputted when touch occurs on the panel), but does not specifically teach performing a discharge action before the read mode. Petrick teaches performing a discharge action before a read mode (col. 1, lines 55-67 and col. 2, lines 1-14). It would have been 
Re claims 14: Lee teaches the light-detection device, wherein in response to the signals of the turned-on photo sensing elements matching the trigger standard (paragraph 34, signals outputted when touch occurs on the panel), the first processor controls the first scan driving circuit to turn on the corresponding scan lines (paragraph 34, signals outputted when touch occurs on the panel), but does not specifically teach after a buffer time. Petrick teaches waiting a buffer time before entering activating scan lines and a reading mode (col. 7, lines 36-65). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a buffer time before the reading mode in Lee similar to Petrick in order to ensure enough light has been captured to be read out providing for more efficient light detection.
Re claim 15: Lee as modified by Petrick teaches waiting a buffer time of T milliseconds (col. 7, lines 27-30) before activating scan lines and entering a reading mode (col. 7, lines 36-65), but does not specifically teach wherein a duration of the buffer time is between 1 seconds to 10 seconds. Without showing criticality of using a buffer time range between 1 second and 10 seconds, one of ordinary skill in the art through routine experimentation would have selected a time to allow for the proper amount of light be captured by the device ensuring more efficient light detecting and .
13.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20060060752) in view of Tredwell (US 20160178768).
Re claim 7: Lee teaches determining whether the signals match a trigger standard (paragraph 34, trigger standard would be location of light on panel that is being detected, position of touch on the panel or the like); and entering a reading mode in response to the signals matching the trigger standard (paragraph 34, signals outputted when touch occurs on the panel), but does not specifically teach performing a compensation action. Tredwell teaches performing a compensation action (paragraph 2 and 13). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include a compensation action similar to Tredwell with the light detection device of Lee in order to ensure voltage uniformity and stability in the plurality of photo sensing elements providing for higher quality light capture by the device.

14.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20060060752) in view of Yamayoshi (US 6201249).
Re claim 16: Lee teaches wherein the second control unit (800) comprises a first processor coupled to the plurality of read-out lines, wherein in the detection mode, the . 

15.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20060060752) as modified by Yamayoshi (US 6201249) as applied to claim 16 above, and further in view of Banavar et al. (US 4167791).
Re claim 17: Lee as modified by Yamayoshi teaches the second control unit (Lee, 800, Yamayoshi, 22/23) comprises the at least one storage element (Yamayoshi, 23), and the storage element include a nonvolatile storage element (Yamayochi, col. 5, lines 66-67 and col. 6, lines 1-5), but does not specifically teach wherein a write cycle time of the at least one storage element is less than or equal to 50 ns. Banavar teaches wherein a write cycle time of at least one storage element (fig. 5, col. 8, lines 66-68) is less than or equal to 50 ns (col. 8, lines 66-68 and col. 9, lines 1-11). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to . 

16.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20060060752) in view of Dixon et al. (US 20020176535).
Re claim 18: Lee teaches a detection panel (310), but does not specifically teach wherein the light-detection device is a X-ray flat panel detection. Dixon teaches a light detection device that is a x-ray flat panel detection (116) (paragraph 89). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the detection panel of Lee as a x-ray flat detection panel similar to Dixon in order to detect light at specific locations in the x-ray flat detection panel providing for more accurate positional information of light capture from an object being imaged. 

17.	Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20130004052) in view of Banavar et al. (US 4167791).
Re claim 19: Chen teaches a light-detection device (fig. 8, paragraph 39 and 77) comprising: a detection panel (18) (Paragraph 39 and 77); and a control unit (20/22) coupled to the detection panel (18) and comprising a processor (20) and a storage element (22) coupled to the processor (20), wherein the storage element (22) has non-volatile properties (paragraph 81), but does not specifically teach write cycle time of the storage element is less than or equal to 50 ns. Banavar teaches wherein a write cycle time of a non-volatile storage element (fig. 5, col. 8, lines 66-68) is less than or 
Re claim 20: Chen as modified by Banavar teaches the light-detection device, wherein the processor (Chen, 20) comprises a graphics unit (Chen, paragraph 82).

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JENNIFER D BENNETT/Examiner, Art Unit 2878